EXHIBIT 10.1

Execution Copy

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of October 26, 2006,
by and among Willbros Group, Inc., a corporation organized under the laws of
Panama, with its principal offices at Plaza 2000 Building, 50th Street, 8th
Floor, P.O. Box 0816-01098, Panama, Republic of Panama (the “Company”), and the
investors listed on the Schedule of Buyers attached hereto (individually, a
“Buyer” and collectively, the “Buyers”).

WHEREAS:

A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

B. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate number of shares of
the Common Stock, par value $0.05 per share, of the Company (the “Common
Stock”), set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers (which aggregate amount for all Buyers together shall be 3,722,360 shares
of Common Stock and shall collectively be referred to herein as the “Common
Shares”), and (ii) a warrant to acquire up to that number of additional shares
of Common Stock set forth opposite such Buyer’s name in column (4) on the
Schedule of Buyers (the “ Warrants”), in substantially the form attached hereto
as Exhibit A (as exercised, collectively, the “ Warrant Shares”).

C. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”) pursuant to which the Company has agreed to provide certain
registration rights with respect to the Common Shares, and the Warrant Shares
under the 1933 Act and the rules and regulations promulgated thereunder, and
applicable state securities laws.

D. The Common Shares, the Warrants and the Warrant Shares collectively are
referred to herein as the “Securities”.

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

1. PURCHASE AND SALE OF COMMON SHARES AND WARRANTS

(a) Purchase of Common Shares and Warrants.

Subject to the satisfaction (or waiver) of the conditions set forth in Sections
6 and 7 below, the Company shall issue and sell to each Buyer, and each Buyer
severally, but not jointly, shall purchase from the Company on the Closing Date
(as defined below), the number of Common Shares as is set forth opposite such
Buyer’s name in column (3) on the Schedule of Buyers, along with the Warrants to
acquire up to that number of Warrant Shares as is set forth opposite such
Buyer’s name in column (4) on the Schedule of Buyers (the “Closing”).



--------------------------------------------------------------------------------

(i) Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York City time, on the date hereof (or such later date as is
mutually agreed to by the Company and each Buyer) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022.

(ii) Purchase Price. The aggregate purchase price for the Common Shares and the
Warrants to be purchased by each such Buyer at the Closing (the “Purchase
Price”) shall be the amount set forth opposite each Buyer’s name in column
(5) of the Schedule of Buyers.

(b) Form of Payment. On the Closing Date, (i) each Buyer shall pay its Purchase
Price to the Company for the Common Shares and the Warrants to be issued and
sold to such Buyer at the Closing, by wire transfer of immediately available
funds in accordance with the Company’s written wire instructions and (ii) the
Company shall deliver to each Buyer the Common Shares (allocated in the amounts
as such Buyer shall request) which such Buyer is then purchasing hereunder along
with the Warrants (allocated in the amounts as such Buyer shall request) which
such Buyer is purchasing, in each case duly executed on behalf of the Company
and registered in the name of such Buyer or its designee.

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

Each Buyer represents and warrants with respect to only itself that:

(a) No Public Sale or Distribution. Such Buyer is acquiring the Common Shares
and the Warrants, and upon exercise of the Warrants (other than pursuant to a
Cashless Exercise (as defined in the Warrants)) will acquire the Warrant Shares
issuable upon exercise of the Warrants, for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the 1933 Act;
provided, however, that by making the representations herein, such Buyer does
not agree to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the 1933 Act
and pursuant to the applicable terms of the Transaction Documents (as defined in
Section 3(b)), except as provided in Section 2(m). Such Buyer is acquiring the
Securities hereunder in the ordinary course of its business. Such Buyer does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities.

(b) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

(c) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties,

 

-2-



--------------------------------------------------------------------------------

agreements, acknowledgments and understandings of such Buyer set forth herein in
order to determine the availability of such exemptions and the eligibility of
such Buyer to acquire the Securities.

(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk and is able to afford a complete loss of such investment. Such Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities. Such Buyer has not relied on any information or advice furnished by
or on behalf of Bear, Stearns & Co. Inc., in its role as placement agent (the
“Agent”).

(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(f) Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or
(C) such Buyer provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the 1933 Act (or a successor rule thereto) (collectively,
“Rule 144”); (ii) any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144 and further, if Rule 144 is
not applicable, any resale of the Securities under circumstances in which the
seller (or the Person (as defined in Section 3(r)) through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the 1933
Act) may require compliance with some other exemption under the 1933 Act or the
rules and regulations of the SEC thereunder; and (iii) neither the Company nor
any other Person is under any obligation to register the Securities under the
1933 Act or any state securities laws or to comply with the terms and conditions
of any exemption thereunder. The Securities may be pledged in connection with a
bona fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Buyer effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document (as defined in Section 3(b)), including, without
limitation, this Section 2(f).

 

-3-



--------------------------------------------------------------------------------

(g) Legends. Such Buyer understands that until such time as the resale of the
Common Shares and the Warrant Shares have been registered under the 1933 Act as
contemplated by the Registration Rights Agreement, except as set forth below,
the certificates or other instruments representing the Common Shares and the
Warrants and, the stock certificates representing the Warrant Shares, shall bear
any legend as required by the “blue sky” laws of any state and a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of a law firm reasonably acceptable to the Company (with Schulte Roth &
Zabel LLP being deemed acceptable), in a form reasonably acceptable to the
Company, to the effect that such sale, assignment or transfer of the Securities
may be made without registration under the applicable requirements of the 1933
Act, or (iii) such holder provides the Company with reasonable assurance that
the Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A.

(h) Validity; Enforcement. This Agreement and the Registration Rights Agreement
have been duly and validly authorized, executed and delivered on behalf of such
Buyer and shall constitute the legal, valid and binding obligations of such
Buyer enforceable against such Buyer in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

(i) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the Registration Rights Agreement and the consummation by such
Buyer of

 

-4-



--------------------------------------------------------------------------------

the transactions contemplated hereby and thereby will not (i) result in a
violation of the organizational documents of such Buyer or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses
(ii) and (iii) above, for such conflicts, defaults, rights or violations which
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of such Buyer to perform its obligations
hereunder.

(j) Investment Risk. Such Buyer understands that its investment in the
Securities involves a significant degree of risk and that the market price of
the Common Stock has been and continues to be volatile and that no
representation is being made as to the future value or trading volume of the
Securities. Such Buyer has the knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Securities and has the ability to bear the economic risks of
an investment in the Securities.

(k) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

(l) Organization; Authorization. Such Buyer is duly organized, validly existing
and in good standing (to the extent such concept is applicable) under the laws
of the jurisdiction in which it is organized and has the requisite
organizational power and authority to carry on its business as now being
conducted. Such Buyer has the requisite organizational power and authority to
enter into and perform its obligations under this Agreement and the Transaction
Documents (as defined in Section 3(b)) to which it is a party.

(m) Certain Trading Activities. Such Buyer has not directly or indirectly, nor
has any Person acting on behalf of or pursuant to any understanding with such
Buyer, engaged in any transactions in the securities of the Company (including,
without limitation, any Short Sales (as defined below) involving the Company’s
securities) since the date that such Buyer was first contacted by the Company or
the Agent or any Person acting on their behalf regarding the investment in the
Company contemplated by this Agreement. For purposes of this Section, “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200 of
Regulation SHO adopted under the 1934 Act (as defined in Section 3(f) below) and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps and similar arrangements (including on a total
return basis), and sales and other transactions through non-US broker-dealers or
foreign regulated brokers having the effect of hedging the securities of the
Company or the investment contemplated under this Agreement. Such Buyer
covenants that neither it, nor any person acting on its behalf or pursuant to
any understanding with it, will engage in any transactions in the securities of
the Company (including Short Sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed.

(n) Ownership of Common Stock. After giving effect to the purchase of Common
Shares and Warrants hereunder, such Buyer will not beneficially own in excess of
9.99% of the shares of Common Stock outstanding immediately after giving effect
to the

 

-5-



--------------------------------------------------------------------------------

issuance of the Common Shares and Warrants to all of the Buyers hereunder. For
purposes of the foregoing sentence, the aggregate number of shares of Common
Stock beneficially owned by such Person and its affiliates shall include the
number of shares of Common Stock issuable upon exercise of the Warrant with
respect to which the determination of such sentence is being made, but shall
exclude shares of Common Stock which would be issuable upon (i) exercise of the
remaining, unexercised portion of the Warrant beneficially owned by such Person
and its affiliates and (ii) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company beneficially owned by
such Person and its affiliates (including, without limitation, any convertible
notes or convertible preferred stock or warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained therein. Except as
set forth in the preceding sentence, for purposes of this paragraph, beneficial
ownership shall be calculated in accordance with Section 13(d) of the 1934 Act.
For purposes of this paragraph, in determining the number of outstanding shares
of Common Stock, such Buyer may rely on the number of outstanding shares of
Common Stock as of September 30, 2006, as set forth in this Agreement.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each of the Buyers that:

(a) Organization and Qualification. The Company has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
Republic of Panama, with corporate power and authority to carry on its business
as now being conducted, and has been duly qualified as a foreign corporation for
the transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties, or conducts its business in
a manner or to an extent that would require such qualification, other than such
failures to be so qualified or in good standing as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
As used in this Agreement, “Material Adverse Effect” means any material adverse
effect on the business, properties, assets, operations, results of operations,
or condition (financial or otherwise) of the Company and its Subsidiaries, taken
as a whole, or on the transactions contemplated hereby and the other Transaction
Documents or by the agreements and instruments to be entered into in connection
herewith or therewith, or on the authority or ability of the Company to perform
its obligations under the Transaction Documents (as defined below). Each
Subsidiary (as defined below) of the Company has been duly organized and is
validly existing as a corporation, partnership or limited liability company in
good standing under the laws of the jurisdiction in which it is chartered or
organized with full power and authority to own or lease, as the case may be, and
to operate its properties and conduct its business as currently operated and
conducted, and is duly qualified to do business as a foreign corporation,
partnership or limited liability company and is in good standing under the laws
of each jurisdiction which requires such qualification, except where the failure
so to qualify or to be in good standing would not, individually or in the
aggregate, result in a Material Adverse Effect. As used herein, “Subsidiary”
means any entity of which the Company (either alone or through or together with
one or more of its Subsidiaries) owns or holds, directly or indirectly, through
one or more intermediaries, more than 50% of the stock or other equity interests
of such entity, (B) any entity of which stock or other equity interests having
the power to elect a majority of that entity’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of such entity, are held or owned,

 

-6-



--------------------------------------------------------------------------------

directly or indirectly, through one or more intermediaries, by the Company
(either alone or through or together with one or more of its Subsidiaries), or
(C) any entity, the operations of which are consolidated or combined with the
Company, pursuant to GAAP, for financial reporting purposes. Except as set forth
on Exhibit 21 to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2005 (the “2005 10-K”), the Company has no Subsidiaries other than
as set forth on Schedule 3(a). Except as set forth in Note 5 of the Notes to
Consolidated Financial Statements included under Item 8 of the 2005 10-K or on
Schedule 3(a), the Company does not, directly or indirectly, own any joint
venture or similar entity or capital stock or hold any equity or similar
interests.

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement, the Irrevocable Transfer
Agent Instructions (as defined in Section 5), the Warrants and each of the other
agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof. The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Common Shares and
the Warrants and the reservation for issuance and the issuance of the Warrant
Shares issuable upon exercise of the Warrant have been duly authorized by the
Company’s Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its stockholders. This Agreement and
the other Transaction Documents have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance or transfer,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and to general principles of equity, including principles of
materiality, commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution thereunder may be limited by
federal or state securities laws or public policy relating thereto.

(c) Issuance of Securities. The Common Shares and the Warrants are duly
authorized and, upon issuance in accordance with the terms hereof, shall be
validly issued and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof and the Common Shares shall be fully
paid and nonassessable with the holders being entitled to all rights accorded to
a holder of Common Stock. As of the Closing, a number of shares of Common Stock
shall have been duly authorized and reserved for issuance which equals or
exceeds 120% of the aggregate of the maximum number of shares of Common Stock
issuable upon exercise of the Warrants. Upon exercise in accordance with the
Warrants, the Warrant Shares will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock. Assuming the accuracy of each
of the representations and warranties set forth in Section 2 of this Agreement,
the offer and issuance by the Company of the Securities is exempt from
registration under the 1933 Act.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions

 

-7-



--------------------------------------------------------------------------------

contemplated hereby and thereby (including, without limitation, the issuance of
the Common Shares and Warrants and reservation for issuance and issuance of the
Warrant Shares) will not (i) result in a violation of the Amended and Restated
Articles of Incorporation, as amended, or the Restated Bylaws of the Company, or
any certificate of incorporation, certificate of formation, any certificate of
designations, bylaws or other constituent documents of any of its Subsidiaries,
each as in effect on the date hereof, or any capital stock of the Company or any
of its Subsidiaries or (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, except, in each case, for
such conflicts, defaults or events of default which would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect or
(iii) except as would not reasonably be expected to result in a Material Adverse
Effect, result in a violation of any law, rule, regulation, order, judgment or
decree (including foreign, federal and state securities laws and regulations and
the rules and regulations of the New York Stock Exchange (the “Principal
Market”)) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected.

(e) Consents. Except for (i) a supplemental listing application with the
Principal Market, (ii) the 8-K Filing (as defined in Section 4(i)) and (iii) the
registration statement, the reports required under Regulation D and any related
state “Blue Sky” filings required to be filed with respect to the Common Shares
and Warrant Shares pursuant to the Registration Rights Agreement and the receipt
of a declaration of the effectiveness thereof, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under the Transaction Documents, in each case
in accordance with the terms hereof or thereof. The Company is unaware of any
facts or circumstances that might prevent the Company from obtaining or
effecting any of the registration, application or filings pursuant to the
preceding sentence required to be obtained or effected. The Company is not in
violation of the listing requirements of the Principal Market and has no
knowledge of any facts that would reasonably lead to delisting or suspension of
the Common Stock in the foreseeable future.

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company, (ii) to the knowledge of the Company, an “affiliate”
of the Company or any of its Subsidiaries (as defined in Rule 144 of the 1933
Act) or (iii) to the knowledge of the Company, based solely on a review of
available public filings on Schedule 13D or Schedule 13G, a “beneficial owner”
of more than 10% of the Common Stock (as defined for purposes of Rule 13d-3 of
the Securities Exchange Act of 1934, as amended (the “1934 Act”)). The Company
further acknowledges that no Buyer is acting as a financial advisor or fiduciary
of the Company or any of its Subsidiaries (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby, and any advice given by a Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Buyer’s purchase of
the Securities. The Company further represents to each Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on an
independent evaluation by the Company and its representatives.

 

-8-



--------------------------------------------------------------------------------

(g) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than fees
or commissions of persons engaged by any Buyer or its investment advisor)
relating to or arising out of the transactions contemplated hereby. The Company
acknowledges that it has engaged the Agent as placement agent in connection with
the sale of the Common Shares and Warrants. Other than the Agent, neither the
Company nor any of its Subsidiaries has engaged any placement agent or other
agent in connection with the sale of the Common Shares and Warrants.

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the issuance of
any of the Securities under the 1933 Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to require
approval of stockholders of the Company for purposes of any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of the Principal Market. None of the Company, its Subsidiaries,
their affiliates and any Person acting on their behalf will take any action or
steps referred to in the preceding sentence that would require registration of
the issuance of any of the Securities under the 1933 Act or stockholder approval
under applicable stockholder approval provisions.

(i) Dilutive Effect. The Company understands and acknowledges that the number of
Warrant Shares issuable upon exercise of the Warrants will increase in certain
circumstances. The Company further acknowledges that its obligation to issue the
Warrant Shares upon exercise of the Warrants in accordance with this Agreement
and the Warrants is, in each case, absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company.

(j) Rights Agreement. Except for (i) that certain Rights Agreement, dated as of
April 1, 1999, between the Company and Mellon Investor Services LLC (the “Rights
Agreement”), and (ii) provisions in the Company’s articles of incorporation on
the transfer of any shares of Common Stock in order to prevent the Company from
becoming a “controlled foreign corporation” under United States tax law (the
“CFC Provisions”), the Company has not adopted a stockholder rights plan or
similar arrangement relating to accumulations of beneficial ownership of Common
Stock or a change in control of the Company. Assuming the accuracy of each
Buyer’s representation and warranty in Section 2(n) of this Agreement, the
purchase of Common Shares and the Warrants and the subsequent exercise of the
Warrants into Warrant Shares by the Buyers in accordance with and subject to the
terms and limitations set forth in Transaction Documents (x) will not cause any
provision of the Rights Agreement to be triggered and (y) will not subject any
Buyer to the restrictions on transfer set forth in the CFC Provisions.

 

-9-



--------------------------------------------------------------------------------

(k) SEC Documents; Financial Statements. Since January 1, 2005, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the 1934
Act (all of the foregoing, including all amendments thereto, filed since
January 1, 2005, and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”), and during the twelve
months prior thereto, the Company, to its knowledge, has filed all reports,
schedules, forms, statements, and other documents required to be filed by it
with the SEC pursuant to the reporting requirements of the 1934 Act. As of their
respective filing dates, the SEC Documents complied as to form in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and the SEC
Documents, when taken together, at the time they were filed with the SEC, did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective filing dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto except that the Company’s Current
Report on Form 8-K filed on January 19, 2006 did not include pro forma financial
information as of September 30, 2005, as required by Article 11 of Regulation
S-X. Such financial statements have been prepared in accordance with generally
accepted accounting principles, consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, (ii) in the case of unaudited interim statements, to the
extent they may exclude footnotes, may be subject to customary year-end
adjustments or may be condensed or summary statements and (iii) as described in
the preceding sentence) and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

(l) Absence of Certain Changes. Other than as set forth on Schedule 3(l), since
December 31, 2005, there has been no material adverse change and no material
adverse development in the business, properties, operations, condition
(financial or otherwise) or results of operations of the Company or its
Subsidiaries. Except as disclosed in Schedule 3(l), since December 31, 2005, the
Company has not (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, in excess of $100,000 outside of the ordinary
course of business or (iii) had capital expenditures, individually or in the
aggregate, in excess of $500,000. Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any bankruptcy
law nor does the Company have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact that would reasonably lead a creditor to do so. The
Company and its Subsidiaries, individually and on a consolidated basis, are not
as of the date hereof, and after giving effect to the transactions contemplated
hereby to occur at the Closing, will not be Insolvent (as defined below). For
purposes of this Section 3(l), “Insolvent” means, with respect to any Person (as
defined in Section 3(s)), (i) the present fair saleable value of such Person’s
assets is less than the amount required to pay such Person’s total Indebtedness
(as defined in Section 3(s)), (ii) such Person is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will

 

-10-



--------------------------------------------------------------------------------

incur debts that would be beyond its ability to pay as such debts mature or
(iv) such Person has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.

(m) No Undisclosed Events, Liabilities, Developments or Circumstances. Except
for the offering and sale of the Securities, no event, liability, development or
circumstance has occurred or exists, or is contemplated to occur, with respect
to the Company or its Subsidiaries or their respective business, properties,
operations, condition (financial or otherwise) or results of operations, that
would be required to be disclosed by the Company under applicable securities
laws on a registration statement on Form S-1 filed with the SEC relating to an
issuance and sale by the Company of its Common Stock and which has not been
publicly announced.

(n) Conduct of Business; Regulatory Permits. Except as would not reasonably be
expected to have a Material Adverse Effect, neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under any certificate
of designations of any outstanding series of preferred stock of the Company or
their respective organizational charter or bylaws. Neither the Company nor any
of its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or its
Subsidiaries, except for possible violations which could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. Without
limiting the generality of the foregoing, the Company is not in violation of any
of the rules, regulations or requirements of the Principal Market and has no
knowledge of any facts or circumstances that would reasonably lead to delisting
or suspension of the Common Stock by the Principal Market in the foreseeable
future. Since December 31, 2005, (i) the Common Stock has been included for
listing on the Principal Market and (ii) trading in the Common Stock has not
been suspended by the SEC or the Principal Market. Since June 30, 2006, the
Company has received no communication, written or oral, from the SEC or the
Principal Market regarding the suspension or delisting of the Common Stock from
the Principal Market. The Company and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and, except as
would not reasonably be expected to have a Material Adverse Effect, neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.

(o) Foreign Corrupt Practices. Since at least December 21, 2000 and until
June 30, 2005, except as described in the 2005 10-K, neither the Company, nor
any of its Subsidiaries, nor any director, officer, agent, employee or other
Person acting on behalf of the Company or any of its subsidiaries, has, in the
course of its actions for, or on behalf of, the Company, violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, except to the extent such violations would not have or would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Since at least July 1, 2005, neither the Company, nor any of its
Subsidiaries, nor, to the Company’s knowledge, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
Subsidiaries, has, in the course of its actions for, or on behalf of, the
Company, violated or is in violation of, in any material respect, any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended.

 

-11-



--------------------------------------------------------------------------------

(p) Sarbanes-Oxley Act. Except as disclosed in Part II, Item 9A of the 2005 10-K
and in Part I, Item 4 of the Company’s Quarterly Reports on Form 10-Q for the
quarters ended March 31, 2006 and June 30, 2006, each as amended, with respect
to deficiencies and weaknesses in controls and procedures, the Company is in
compliance with any and all applicable requirements of the Sarbanes-Oxley Act of
2002 that are effective as of the date hereof, and any and all applicable rules
and regulations promulgated by the SEC thereunder that are effective as of the
date hereof.

(q) Transactions With Affiliates. Except as set forth in the SEC Documents filed
at least ten (10) days prior to the date hereof, none of the officers, directors
or employees of the Company or any of its Subsidiaries is presently a party to
any transaction with the Company or any of its Subsidiaries (other than for
ordinary course services as employees, officers or directors), which is, taken
individually or in the aggregate with other unreported transactions, material,
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.

(r) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (x) 70,000,000 shares of Common Stock, of which as of
September 30, 2006, 21,819,179 shares are issued and outstanding, 2,054,583
shares are reserved for issuance pursuant to the Company’s employee incentive
plan and other options and warrants outstanding and 8,408,448 shares are
reserved for issuance pursuant to securities (other than the Warrants)
exercisable or exchangeable for, or convertible into, shares of Common Stock,
and (y) 1,000,000 shares of Class A preferred stock, of which as of the date
hereof, none are issued and outstanding. All of such outstanding shares have
been, or upon issuance will be, validly issued and are fully paid and
nonassessable. Except as set forth above in this Section 3(r) or on Schedule
3(r): (i) none of the Company’s capital stock is subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries; (iii) there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of their securities under the 1933 Act
(except pursuant to the Registration Rights Agreement); (iv) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its

 

-12-



--------------------------------------------------------------------------------

Subsidiaries; and (v) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; and (vi) the Company does not have any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement. The
Company has filed as exhibits to the SEC Documents true, correct and complete
copies of the Company’s Restated Articles of Incorporation, as amended and as in
effect on the date hereof (the “Articles of Incorporation”), and the Company’s
Restated By-Laws, as amended and as in effect on the date hereof (the “Bylaws”),
and the terms of all securities convertible into, or exercisable or exchangeable
for, shares of Common Stock and the material rights of the holders thereof in
respect thereto.

(s) Indebtedness and Other Contracts. Except as disclosed in Schedule 3(s),
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would result in a Material
Adverse Effect, or (iii) is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect. Schedule 3(s) provides a description of the
material terms of any such outstanding Indebtedness not otherwise described in
the SEC Documents. For purposes of this Agreement: (x) “Indebtedness” of any
Person means, without duplication (A) all indebtedness for borrowed money,
(B) all obligations issued, undertaken or assumed as the deferred purchase price
of property or services, including (without limitation) “capital leases” in
accordance with generally accepted accounting principles (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through
(G) above; (y) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

-13-



--------------------------------------------------------------------------------

(t) Absence of Litigation. Except as set forth in Schedule 3(t) or as would not
reasonably be expected to have a Material Adverse Effect, there is no action,
suit, proceeding, inquiry or investigation before or by the Principal Market,
any court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries, the Common Stock or any of the Company’s
Subsidiaries or any of the Company’s or its Subsidiaries’ officers or directors.

(u) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

(v) Employee Relations.

(i) Except as disclosed in Schedule 3(v), neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union. The Company and its Subsidiaries believe that their relations
with their employees are generally satisfactory. No executive officer of the
Company or any of its Subsidiaries (as defined in Rule 501(f) of the 1933 Act)
has notified the Company or any such Subsidiary that such officer intends to
leave the Company or any such Subsidiary or otherwise terminate such officer’s
employment with the Company or any such Subsidiary. To the knowledge of the
Company, no executive officer of the Company or any of its Subsidiaries, is, or
is now expected to be, in violation of any material term of any employment
contract, non-competition agreement, or any other agreement containing
restrictive covenants with respect to his or her employment, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any such matters.

(ii) The Company and its Subsidiaries, to their knowledge, are in compliance
with all federal, state, local and foreign laws and regulations respecting
labor, employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

(w) Title. Except as would not reasonably be expected to have a Material Adverse
Effect, the Company and its Subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except for liens and encumbrances which secure the Company’s obligations under
its Credit Agreement or such as do not materially affect the value of such

 

-14-



--------------------------------------------------------------------------------

property and do not interfere with the use made and proposed to be made of such
property by the Company and any of its Subsidiaries. Any real property and
facilities held under lease by the Company and any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company and its Subsidiaries or would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(x) Intellectual Property Rights. Except as would not reasonably be expected to
have a Material Adverse Effect, the Company and its Subsidiaries own or possess
adequate rights or licenses to use all trademarks, service marks and all
applications and registrations therefor, trade names, patents, patent rights,
copyrights, original works of authorship, inventions, trade secrets and other
intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their respective businesses as conducted on the date of this Agreement.
To the knowledge of the Company, no product or service of the Company or its
Subsidiaries infringes the Intellectual Property Rights of others. Except as
would not reasonably be expected to have a Material Adverse Effect, the Company
has not received notice of any claim being made or brought, or to the knowledge
of the Company, being threatened, against the Company or its Subsidiaries
regarding (i) its Intellectual Property Rights, or (ii) that the products or
services of the Company or its Subsidiaries infringe the Intellectual Property
Rights of others. The Company is not aware of any facts or circumstances which
might give rise to any of the foregoing claims.

(y) Environmental Laws. The Company and its Subsidiaries, to their knowledge,
(i) are in compliance with any and all Environmental Laws (as hereinafter
defined), (ii) have received all permits, licenses or other approvals required
of them under applicable Environmental Laws to conduct their respective
businesses and (iii) are in compliance with all terms and conditions of any such
permit, license or approval where, in each of the foregoing clauses (i),
(ii) and (iii), the failure to so comply could be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect. The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

(z) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

(aa) Tax Status. Except as set forth on Schedule 3(aa), the Company and each of
its Subsidiaries (i) has made or filed all foreign, federal and state income and
all other tax

 

-15-



--------------------------------------------------------------------------------

returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and
(iii) has set aside on its books provision reasonably adequate for the payment
of all taxes for periods subsequent to the periods to which such returns,
reports or declarations apply. Except as set forth on Schedule 3(a)(a), there
are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no
reasonable basis for any such claim.

(bb) Internal Accounting and Disclosure Controls. Except as disclosed in Part
II, Item 9A of the 2005 10-K and in Part I, Item 4 of the Company’s Quarterly
Reports on Form 10-Q for the quarters ended March 31, 2006 and June 30, 2006,
each as amended, with respect to deficiencies and weaknesses in controls and
procedures,, the Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any difference. Except as disclosed in the SEC Documents, the
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-14 under the 1934 Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed in to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure. Except as set forth in Schedule 3(bb), during the
twelve months prior to the date hereof neither the Company nor any of its
Subsidiaries have received any notice or correspondence from any accountant
relating to any material weakness in any part of the system of internal
accounting controls of the Company or any of its Subsidiaries.

(cc) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in the SEC
Documents and is not so disclosed and that otherwise would be reasonably likely
to have a Material Adverse Effect.

(dd) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.

 

-16-



--------------------------------------------------------------------------------

(ee) Form S-1 Eligibility. The Company is eligible to register the Common Shares
and the Warrant Shares for resale by the Buyers using Form S-1 promulgated under
the 1933 Act.

(ff) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

(gg) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, or (ii) other than the Agent, sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities.

(hh) Disclosure. The Company confirms that neither it nor any Person acting on
its behalf has provided any of the Buyers or their respective agents or counsel
with any information that constitutes material, nonpublic information. The
Company understands and confirms that each of the Buyers will rely on the
foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Buyers regarding the Company, its
business and the transactions contemplated hereby, including the Schedules to
this Agreement, furnished by or on behalf of the Company, when taken as a whole,
together with all other information provided or available in the SEC Documents,
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. Each
press release issued by the Company or any of its Subsidiaries during the twelve
(12) months preceding the date of this Agreement, together with all other
information included within the SEC Documents, did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.

(ii) U.S. Real Property Holding Corporation. The Company is not, nor since at
least January 1, 2000, has it been, a U.S. real property holding corporation
within the meaning of Section 897 of the Internal Revenue Code of 1986, as
amended, and the Company shall so certify upon any Buyer’s request.

(jj) No General Solicitation in the Republic of Panama. None of the Company, any
affiliate of the Company or any person acting on its or their behalf has offered
or sold any of the Securities publicly or by means of any general solicitation
or general advertising (including but not limited to any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
medium or broadcast over television or radio) in the

 

-17-



--------------------------------------------------------------------------------

Republic of Panama or to persons domiciled in the Republic of Panama. The
Securities are to be offered or sold outside the Republic of Panama or to
persons domiciled outside the Republic of Panama.

(kk) PATRIOT Act/OFAC. Since at least December 31, 2000 and except for the
potentially improper facilitation and export activities reported to the U.S.
Department of the Treasury’s Office Foreign Assets Control (“OFAC”) as described
in Item 1A, “Business” of the 2005 10-K under the caption “Risk
Factors—Governmental investigations into the activities of the Company, J.
Kenneth Tillery, the former President of our principal international subsidiary,
and other current and former employees of the Company could adversely affect
us,” neither the Company nor any of its subsidiaries (i) is a Person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (“EXECUTIVE ORDER 13224”) (ii) to the
Company’s knowledge, engages in any dealings or transactions prohibited by
Section 2 of such Executive Order 13224, or is otherwise associated with any
such Person in any manner violative of Section 2 of Executive Order 13224,
(iii) is a Person on the Specially Designated Nationals and Blocked Persons List
administered by OFAC, or (iv) has failed to comply, in any material respects,
with the (a) Trading with the Enemy Act, as amended, and each of the rules,
regulations and Executive Orders administered by OFAC (including but not limited
to 31 CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation
or executive order relating thereto, and (b) Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism
(USAPatriot Act of 2001).

4. COVENANTS.

(a) Best Efforts. Each party shall use its reasonable best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 6
and 7 of this Agreement.

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to
Schulte Roth & Zabel LLP after such filing. The Company, on or before the
Closing Date, shall take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for or to qualify the Securities
for sale to the Buyers at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Buyers on or prior to the Closing Date as the
Buyers may reasonably request. The Company shall make all filings and reports
relating to the offer and sale of the Securities required under applicable
securities or “Blue Sky” laws of the states of the United States following the
Closing Date.

(c) Reporting Status. Until the date on which the Investors (as defined in the
Registration Rights Agreement) shall have sold all the Common Shares and Warrant
Shares and none of the Warrants is outstanding (the “Reporting Period”), the
Company shall timely file all reports required to be filed with the SEC pursuant
to the 1934 Act, and the Company shall not voluntarily terminate its status as
an issuer required to file reports under the 1934 Act even if the 1934 Act or
the rules and regulations thereunder would otherwise permit such termination.

 

-18-



--------------------------------------------------------------------------------

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for general corporate purposes, and not for redemption or repurchase
of any of its or its Subsidiaries’ equity securities. No part of the proceeds
from the sale of the Securities hereunder will be used, directly or indirectly,
for the purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
207), or for the purpose of buying or carrying or trading in any securities
under such circumstances as to involve the Company in a violation of Regulation
X of said Board (12 CFR 224) or to involve any broker or dealer in a violation
of Regulation T of said Board (12 CFR 220). As used in this Section, the terms
“margin stock” and “purpose of buying or carrying” shall have the meanings
assigned to them in said Regulation U. No part of the proceeds from the sale of
the Securities will be used, directly or indirectly, for any payments to:
(a) any person, entity or country on the SDN List or the Blocked Persons List
administered by the OFAC and/or any other similar lists administered by OFAC
pursuant to any authorizing statute, Executive Order or regulation; (b) the
government of any country currently subject to an OFAC Sanctions Program; or
(c) any governmental official or employee, political party, official of a
political party, candidate for political office, anyone else acting in an
official capacity, or any agent of any such individual or entity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

(e) Financial Information. The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting
Period (i) unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, within three (3) “Business
Days” (as defined below) after the filing thereof with the SEC, a copy of its
Annual Reports and Quarterly Reports on Form 10-K, or 10-Q, any Current Reports
on Form 8-K and any registration statements (other than on Form S-8) or
amendments filed pursuant to the 1933 Act, (ii) within three (3) Business Days
after the release thereof, facsimile or e-mailed copies of all press releases
issued by the Company or any of its Subsidiaries, and (iii) copies of any
notices and other information made available or given to the stockholders of the
Company generally, substantially contemporaneously with the making available or
giving thereof to the stockholders. As used herein, “Business Day” means any day
other than Saturday, Sunday or other day on which commercial banks in The City
of New York are authorized or required by law to remain closed

(f) Listing. The Company shall use its best efforts to promptly secure the
listing of all of the Registrable Securities (as defined in the Registration
Rights Agreement) upon each national securities exchange and automated quotation
system, if any, upon which shares of Common Stock are then listed (subject to
official notice of issuance) and shall maintain such listing of all Registrable
Securities from time to time issuable under the terms of the Transaction
Documents. The Company shall use its best efforts to maintain the Common Stock’s
authorization for quotation on the Principal Market. Neither the Company nor any
of its Subsidiaries shall take any action which would be reasonably expected to
result in the delisting or suspension of the Common Stock on the Principal
Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(f).

 

-19-



--------------------------------------------------------------------------------

(g) Fees. Subject to Section 8 below, at the Closing and subject to providing
supporting documentation, the Company shall reimburse up to $15,000 of the fees
and expenses in connection with the preparation, execution and performance of
this Agreement and the transactions contemplated hereunder, of Portside Growth
and Opportunity Fund (a Buyer) or its designee(s), which amount shall be
withheld by such Buyer from its Purchase Price at the Closing. The Company shall
be responsible for the payment of any placement agent’s fees, financial advisory
fees, or broker’s commissions (other than fees or commissions of Persons engaged
by any Buyer or any Buyer’s investment advisor) relating to or arising out of
the transactions contemplated hereby, including, without limitation, any fees or
commissions payable to the Agent. The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as set forth herein or as
otherwise set forth in the Transaction Documents, each party to this Agreement
shall bear its own expenses in connection with the sale of the Securities to the
Buyers.

(h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor (as defined in the Registration Rights
Agreement) in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(f) of this Agreement;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(f) of this Agreement in order to effect a sale, transfer
or assignment of Securities to such pledgee. The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by an Investor.

(i) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York City time, on the first Business Day following the date of this
Agreement, the Company shall issue a press release and file a Current Report on
Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching the
material Transaction Documents (including, without limitation, this Agreement,
the form of Warrant and the form of the Registration Rights Agreement) as
exhibits to such filing (including all attachments, the “8-K Filing”). From and
after the filing of the 8-K Filing with the SEC, no Buyer shall be in possession
of any material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing. The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents, not to, provide any Buyer with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the filing of the 8-K Filing with the SEC without the express
written consent of such Buyer. In the event of a breach of the foregoing
covenant by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees and agents, in addition to any other
remedy provided herein or in the Transaction Documents, a Buyer shall have the
right to require the Company to make a public disclosure of such material
non-public information, and if the Company fails to do so within five

 

-20-



--------------------------------------------------------------------------------

(5) Business Days of such request, to make a public disclosure in the form of a
press release, public advertisement or otherwise, of such material, nonpublic
information without the prior approval of the Company, its Subsidiaries, or any
of their respective officers, directors, employees, stockholders or agents for
any such disclosure. Subject to the foregoing, neither the Company, its
Subsidiaries nor any Buyer shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, that the Company shall be entitled, without the prior approval of any
Buyer, to make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
any applicable Buyer, neither the Company nor any of its Subsidiaries or
affiliates shall disclose the name of such Buyer in any filing, announcement,
release or otherwise other than in connection with the Registration Statement,
as contemplated pursuant to the Registration Rights Agreement, unless such
disclosure is required by law, regulation or the Principal Market.

(j) Variable Securities; Dilutive Issuances. For so long as any Warrants remain
outstanding, the Company shall not, in any manner, issue or sell any rights,
warrants or options to subscribe for or purchase Common Stock or directly or
indirectly convertible into or exchangeable or exercisable for Common Stock at a
conversion, exercise or exchange price which varies or may vary with the market
price of the Common Stock, including by way of one or more reset(s) to any fixed
price unless the conversion, exchange or exercise price of any such security
cannot be less than the then applicable Exercise Price (as defined in the
Warrants) with respect to the Common Stock into which any Warrant is
exercisable.

(k) Corporate Existence. So long as any Buyer beneficially owns any Warrants,
the Company shall maintain its corporate existence and shall not sell all or
substantially all of the Company’s assets, except in the event of a merger or
consolidation or sale of all or substantially all of the Company’s assets, where
the surviving or successor entity in such transaction (i) assumes the Company’s
obligations hereunder and under the agreements and instruments entered into in
connection herewith and (ii) is a publicly traded corporation whose common stock
is quoted on or listed for trading on the Principal Market, The Nasdaq Global
Market or the American Stock Exchange. For purposes of this Section 4(k), any
sale or issuance of any equity interests of any of the Subsidiaries or
disposition of the assets thereof shall not be deemed a sale of all or
substantially all of the Company’s assets, if such sale is related to the sale
or discontinuation of the Nigerian operations of the Company and its
Subsidiaries.

(l) Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, no less than
120% of the number of shares of Common Stock issuable upon exercise of the
Warrants issued at the Closing (without taking into account any limitations on
exercise of the Warrants set forth in the Warrants).

(m) Certified Copy of Articles. Within ten (10) business days after the Closing
Date, the Company shall deliver to the Buyers a true, correct and complete copy
of the Articles of Incorporation of the Company and all amendments thereto
certified by an appropriate official of the Republic of Panama together with an
English translation thereof.

 

-21-



--------------------------------------------------------------------------------

(n) Additional Issuances of Securities.

(i) For purposes of this Section 4(n), the following definitions shall apply.

(1) “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

(2) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(3) “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

(ii) From the date hereof until the date that is ninety (90) calendar days
following the Effective Date (as defined in the Registration Rights Agreement)
(the “Trigger Date”), the Company will not, directly or indirectly, file any
registration statement with the SEC other than (x) the Registration Statement
(as defined in the Registration Rights Agreement), (y) any amendment to the
Company’s resale registration statement on Form S-1, File No. 333-135540 and
(z) any registration statement on Form S-8, or any amendment thereof.

(iii) From the date hereof until the 18-month anniversary of the Closing Date,
the Company will not, directly or indirectly, offer, sell, grant any option to
purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its or its Subsidiaries’
equity or equity equivalent securities, including without limitation any debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for shares of Common Stock or Common Stock Equivalents (any such
offer, sale, grant, disposition or announcement being referred to as a
“Subsequent Placement”), unless the Company shall have first complied with this
Section 4(n)(iii).

(1) The Company shall deliver to each Buyer an irrevocable written notice
(the ”Offer Notice”) of any proposed or intended issuance or sale or exchange
(the ”Offer”) of the securities being offered (the “Offered Securities”) in a
Subsequent Placement, which Offer Notice shall (w) identify and describe the
Offered Securities, (x) describe the price and other terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (y) identify the persons or entities
(if known) to which or with which the Offered Securities are to be offered,
issued, sold or exchanged, unless the terms and provisions of any such offer
prohibit the disclosure of the identity of such persons or entities and
(z) offer to issue and sell to or exchange with such Buyers at least twenty-five
percent (25%) of the Offered Securities, allocated among such Buyers (a) based
on such Buyer’s pro rata portion of the number of Common Shares purchased
hereunder (the “Basic Amount”), and (b) with respect to each Buyer that elects
to purchase its Basic

 

-22-



--------------------------------------------------------------------------------

Amount, any additional portion of the Offered Securities attributable to the
Basic Amounts of other Buyers as such Buyer shall indicate it will purchase or
acquire should the other Buyers subscribe for less than their Basic Amounts (the
“Undersubscription Amount”), which process shall be repeated until the Buyers
shall have an opportunity to subscribe for any remaining Undersubscription
Amount.

(2) To accept an Offer, in whole or in part, such Buyer must deliver a written
notice to the Company prior to the end of the tenth (10th) Business Day after
such Buyer’s receipt of the Offer Notice (the “Offer Period”), setting forth the
portion of such Buyer’s Basic Amount that such Buyer elects to purchase and, if
such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the “Notice of Acceptance”); provided, however, that such Buyers may not
accept an Offer by electing to purchase less than 5% of the Offered Securities
on an aggregate basis. If the Basic Amounts subscribed for by all Buyers are
less than the total of all of the Basic Amounts, then each Buyer who has set
forth an Undersubscription Amount in its Notice of Acceptance shall be entitled
to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent its deems reasonably
necessary.

(3) The Company shall have fifteen (15) Business Days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Buyers (the “Refused Securities”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
materially more favorable to the acquiring person or persons or materially less
favorable to the Company than those set forth in the Offer Notice and to
publicly announce (a) the execution of such Subsequent Placement Agreement, and
(b) either (x) the consummation of the transactions contemplated by such
Subsequent Placement Agreement or (y) the termination of such Subsequent
Placement Agreement, which shall be filed with the SEC on a Current Report on
Form 8-K with such Subsequent Placement Agreement and any documents contemplated
therein filed as exhibits thereto.

(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(n)(iii)(3) above), then each Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(n)(iii)(2) above multiplied by a fraction, (i) the numerator of
which shall be the number or amount

 

-23-



--------------------------------------------------------------------------------

of Offered Securities the Company actually proposes to issue, sell or exchange
(including Offered Securities to be issued or sold to Buyers pursuant to
Section 4(n)(iii)(3) above prior to such reduction) and (ii) the denominator of
which shall be the original amount of the Offered Securities. In the event that
any Buyer so elects to reduce the number or amount of Offered Securities
specified in its Notice of Acceptance, the Company may not issue, sell or
exchange more than the reduced number or amount of the Offered Securities unless
and until such securities have again been offered to the Buyers in accordance
with Section 4(n)(iii)(1) above.

(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Buyers shall acquire from the Company, and the
Company shall issue to the Buyers, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to
Section 4(p)(iii)(3) above if the Buyers have so elected, upon the terms and
conditions specified in the Offer. Notwithstanding anything to the contrary
contained in this Agreement, if the Company does not consummate the closing of
the issuance, sale or exchange of all or less than all of the Refused Securities
within fifteen (15) Business Days of the expiration of the Offer Period, the
Company shall issue to the Buyers the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to
Section 4(n)(iii)(4) above if the Buyers have so elected, upon the terms and
conditions specified in the Offer. The purchase by the Buyers of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
the Company and the Buyers of a purchase agreement relating to such Offered
Securities reasonably satisfactory in form and substance to the Buyers and their
respective counsel.

(6) Any Offered Securities not acquired by the Buyers or other persons in
accordance with Section 4(n)(iii)(3) above may not be issued, sold or exchanged
prior to the expiration of the first anniversary of the Closing Date until they
are again offered to the Buyers under the procedures specified in this
Agreement.

(7) The Company and the Buyers agree that if any Buyer elects to participate in
the Offer, (x) neither the Subsequent Placement Agreement with respect to such
Offer nor any other transaction documents related thereto (collectively, the
“Subsequent Placement Documents”) shall include any term or provisions whereby
any Buyer shall be required to agree to any restrictions in trading as to any
securities of the Company owned by such Buyer prior to such Subsequent
Placement, and (y) any registration rights set forth in such Subsequent
Placement Documents shall be similar in all material respects to the
registration rights contained in the Registration Rights Agreement.

(8) Notwithstanding anything to the contrary in this Section 4(o) and unless
otherwise agreed to by the Buyers, the Company shall either confirm in writing
to the Buyers that the transaction with respect to the Subsequent Placement has
been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case in such a manner such that the Buyers will not be in
possession of material non-public information, by the fifteenth (15th) Business
Day following delivery of the Offer Notice. If by the sixteenth (16th) Business
Day following delivery of the Offer

 

-24-



--------------------------------------------------------------------------------

Notice no public disclosure regarding a transaction with respect to the Offered
Securities has been made, and no notice regarding the abandonment of such
transaction has been received by the Buyers, such transaction shall be deemed to
have been abandoned and the Buyers shall not be deemed to be in possession of
any material, non-public information with respect to the Company. Should the
Company decide to pursue such transaction with respect to the Offered
Securities, the Company shall provide each Buyer with another Offer Notice and
each Buyer will again have the right of participation set forth in this
Section 4(n)(iii). The Company shall not be permitted to deliver more than one
such Offer Notice to the Buyers in any 60 day period.

(iv) The restrictions contained in subsections (ii) and (iii) of this
Section 4(n) shall not apply in connection with the issuance of any Excluded
Securities (as defined in the Warrants) or any sale or issuance of any equity
interests of any of the Subsidiaries, if such sale is related to the sale or
discontinuation of the Nigerian operations of the Company and its Subsidiaries.

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Warrants in which the Company shall
record the name and address of the Person in whose name the Warrants have been
issued (including the name and address of each transferee) and the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Warrant Shares in such amounts as specified from
time to time by each Buyer to the Company upon exercise of the Warrants in the
form of Exhibit C attached hereto (the “Irrevocable Transfer Agent
Instructions”). The Company represents and warrants that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this Section 5,
and stop transfer instructions to give effect to Section 2(f) hereof, will be
given by the Company to its transfer agent with respect to the Securities, and
that the Securities shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and the
other Transaction Documents. If a Buyer effects a sale, assignment or transfer
of the Securities in accordance with Section 2(f), the Company shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Buyer to effect such sale,
transfer or assignment. In the event that such sale, assignment or transfer
involves Warrant Shares sold, assigned or transferred pursuant to an effective
registration statement or pursuant to Rule 144, the transfer agent shall issue
such Securities to the Buyer, assignee or transferee, as the case may be,
without any restrictive legend.

 

-25-



--------------------------------------------------------------------------------

(c) Breach. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to a Buyer. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5 will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Section 5, that a Buyer shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

(d) Additional Relief. If the Company shall fail for any reason or for no reason
to issue to such holder unlegended certificates within three (3) Business Days
of receipt of documents necessary for the removal of legend set forth above (the
“Deadline Date”), then, in addition to all other remedies available to the
holder, if on or after the Trading Day (as defined in Section 4(m)) immediately
following such three Business Day period, the holder purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the holder of shares of Common Stock that the holder
anticipated receiving from the Company (a “Buy-In”), then the Company shall,
within three Business Days after the holder’s request and in the holder’s
discretion, either (i) pay cash to the holder in an amount equal to the holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such shares of Common
Stock) shall terminate, or (ii) promptly honor its obligation to deliver to the
holder a certificate or certificates representing such shares of Common Stock
and pay cash to the holder in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Closing Bid Price on the Deadline Date. “Closing Bid Price” means,
for any security as of any date, the last closing price for such security on the
Principal Market, as reported by Bloomberg, or, if the Principal Market begins
to operate on an extended hours basis and does not designate the closing bid
price then the last bid price of such security prior to 4:00:00 p.m., New York
Time, as reported by Bloomberg, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last closing price
of such security on the principal securities exchange or trading market where
such security is listed or traded as reported by Bloomberg, or if the foregoing
do not apply, the last closing price of such security in the over-the-counter
market on the electronic bulletin board for such security as reported by
Bloomberg, or, if no closing bid price is reported for such security by
Bloomberg, the average of the bid prices of any market makers for such security
as reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the Closing Bid Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price of such security on such date shall be the fair market value as mutually
determined by the Company and the holder. If the Company and the holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 12 of the Warrants. All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination or other similar transaction during the applicable calculation
period.

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Common Shares and
the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the

 

-26-



--------------------------------------------------------------------------------

Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing each Buyer with prior written notice thereof:

(i) Each Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

(ii) Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price (less, in the case of Portside Growth and Opportunity Fund, the
amounts withheld pursuant to Section 4(g)) for the Common Shares and the related
Warrants being purchased by such Buyer and each other Buyer at the Closing by
wire transfer of immediately available funds pursuant to the wire instructions
provided by the Company.

(iii) The representations and warranties of each Buyer shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date), and each Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by each Buyer at or prior
to the Closing Date.

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

The obligation of each Buyer hereunder to purchase the Common Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer’s sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:

(i) The Company shall have duly executed and delivered to such Buyer (i) each of
the Transaction Documents and (ii) the Common Shares (in such amounts as such
Buyer shall request) and the related Warrants (in such amounts as such Buyer
shall request) being purchased by such Buyer at the Closing pursuant to this
Agreement.

(ii) Such Buyer shall have received an opinion of Conner & Winters, LLP, special
counsel for the Company, dated the Closing Date, and an opinion of Arias,
Fabrega & Fabrega, Panamanian counsel for the Company, dated the Closing date,
in substantially the form of Exhibits D-1 and D-2 attached hereto.

(iii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit C attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

(iv) The Company shall have delivered to such Buyer a certificate evidencing the
incorporation and good standing of the Company and certificates of the Secretary
of State of the state or jurisdiction of incorporation, formation or
organization of each of the Company’s significant subsidiaries (as such term is
defined in Rule 1-02 of Regulation S-X)

 

-27-



--------------------------------------------------------------------------------

incorporated, formed or organized in the United States certifying the due
incorporation, formation or organization and the good standing of such entities
as of a date within ten (10) Business Days of the Closing Date.

(v) The Common Stock (I) shall be listed on the Principal Market and (II) shall
not have been suspended, as of the Closing Date, by the SEC or the Principal
Market from trading on the Principal Market nor shall suspension by the SEC or
the Principal Market have been threatened, as of the Closing Date, either (A) in
writing by the SEC or the Principal Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Market.

(vi) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Articles of
Incorporation and (iii) the Bylaws, each as in effect at the Closing, in the
form attached hereto as Exhibit E.

(vii) The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Closing Date. Such Buyer shall have
received a certificate, executed by the Chief Executive Officer of the Company,
dated as of the Closing Date, to the foregoing effect in the form attached
hereto as Exhibit F.

(viii) The Company shall have delivered to such Buyer a letter from the
Company’s transfer agent certifying the number of shares of Common Stock
outstanding as of a date within five days of the Closing Date.

(ix) The Company shall have delivered to the Agent a “comfort letter” from GLO
CPAs, LLP, independent registered public accountants of the Company, dated the
Closing Date.

(x) The Company shall have delivered to the Agent lock-up agreements (the
“Lock-Up Agreements”) from each of the Company and its directors and executive
officers.

(xi) The Company shall have delivered to the Agent and such Buyer evidence
sufficient to the Agent that the Company has entered into a new credit facility.

(xii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Common
Shares and the Warrants.

 

-28-



--------------------------------------------------------------------------------

(xiii) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) Business Days from the date hereof due
to the Company’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, that if this Agreement is terminated pursuant to this
Section 8, the Company shall remain obligated to reimburse the non-breaching
Buyers for the expenses described in Section 4(g) above.

9. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

-29-



--------------------------------------------------------------------------------

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and the
holders of Common Shares representing at least 66.67% of the amount of the
Common Shares, or, if prior to the Closing Date, the Buyers listed on the
Schedule of Buyers as being obligated to purchase at least 66.67% of the amount
of the Common Shares to be sold hereunder. No provision hereof may be waived
other than by an instrument in writing signed by the party against whom
enforcement is sought. No such amendment shall be effective to the extent that
it applies to less than all of the holders of the Common Shares then
outstanding. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration also is offered to all of the parties to
the Transaction Documents, holders of Common Shares or holders of the Warrants,
as the case may be. The Company has not, directly or indirectly, made any
agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to the Company or
otherwise.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company:

 

Willbros Group, Inc. c/o Willbros USA, Inc. 4400 Post Oak Parkway, Suite 1000
Houston, Texas 77027 Telephone:   (713) 403-8092 Facsimile:   (713) 403-8136
Attention:   General Counsel

 

-30-



--------------------------------------------------------------------------------

with a copy (for informational purposes only) to:

 

Conner & Winters, LLP 4000 One Williams Center Tulsa, Oklahoma 74172 Telephone:
  (918) 586-8961 Facsimile:   (918) 586-8661 Attention:   Mark D. Berman, Esq.

If to the Transfer Agent:

 

Mellon Investor Services LLC One Memorial Drive, Suite 900 St. Louis, Missouri
63102 Telephone:   (314) 342-8211 Facsimile:   (314) 588-0665 Attention:   Jane
A. Marten

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

with a copy (for informational purposes only) to:

 

Schulte Roth & Zabel LLP 919 Third Avenue New York, New York 10022 Telephone:  
(212) 756-2000 Facsimile:   (212) 593-5955 Attention:   Eleazer N. Klein, Esq.

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Common Shares or the Warrants. The Company shall
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the holders of at least two-thirds of the aggregate
number of Registrable Securities issued and issuable hereunder, including by way
of a “Fundamental Transaction” (as defined in the Warrants) (unless the Company
is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the

 

-31-



--------------------------------------------------------------------------------

Warrants). A Buyer may assign some or all of its rights hereunder without the
consent of the Company, in which event such assignee shall be deemed to be a
Buyer hereunder with respect to such assigned rights.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing. Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Indemnification. In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (iii) the
status of such Buyer or holder of the Securities as an investor in the Company.
To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law. Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section 9(k)
shall be the same as those set forth in Section 6 of the Registration Rights
Agreement.

 

-32-



--------------------------------------------------------------------------------

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

(p) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a

 

-33-



--------------------------------------------------------------------------------

presumption that the Buyers are in any way acting in concert or as a group, and
the Company will not assert any such claim with respect to such obligations or
the transactions contemplated by the Transaction Documents and the Company
acknowledges that the Buyers are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents. The Company acknowledges and each Buyer confirms that it has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors. Each Buyer shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

(q) Agent for Service of Process (i) The Company hereby irrevocably appoints CT
Corporation System at 111 Eighth Avenue, New York, New York 10011, U.S.A. (“CT
Corporation System”) as its agent for the receipt of service of process in the
United States. The Company agrees that any document may be effectively served on
it in connection with any action, suit or proceeding in the United States by
service on its agents. Each of the Buyers consents and agrees that the Company
may, in its reasonable discretion, irrevocably appoint a substitute agent for
the receipt of service of process located within the Untied States, and that
upon such appointment, the appointment of CT Corporation System may be revoked.

(ii) Any document shall be deemed to have been duly served if marked for the
attention of the agent at its address as set forth in this Section 9(q) or such
other address in the United States as may be notified to the party wishing to
serve the document and (a) left at the specified address if its receipt is
acknowledged in writing; or (b) sent to the specified address by post,
registered mail return receipt requested. In the case of (a), the document will
be deemed to have been duly served when it is left and signed for. In the case
of (b), the document shall be deemed to have been duly served when received and
acknowledged.

(iii) If the Company’s agent at any time ceases for any reason to act as such,
the Company shall promptly appoint a replacement agent having an address for
service in the United States and shall promptly notify the each holder of Common
Shares at such time of the name and address of the replacement agent. Failing
such appointment and notification, the holders of a majority of the Common
Shares at such time shall be entitled by notice to the Company to appoint a
replacement agent to act on the Company’s behalf. The provisions of this
Section 9(q) applying to service on an agent apply equally to service on a
replacement agent.

(r) Currency. As used herein, “Dollar”, “US Dollar” and “$” each mean the lawful
money of the United States.

(s) Judgment Currency.

(i) If for the purpose of obtaining or enforcing judgment against the Company in
any court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 9(s) referred to
as the “Judgment Currency”) an amount due in US Dollars under this Agreement or
any other Transaction Document, the conversion shall be made at the Currency
Exchange Rate (as defined below) prevailing on the business day immediately
preceding:

(1) the date actual payment of the amount due, in the case of any proceeding in
the courts of New York or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date: or

 

-34-



--------------------------------------------------------------------------------

(2) the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 9(s)(i)(2) being hereinafter
referred to as the “Judgment Conversion Date”).

(ii) If in the case of any proceeding in the court of any jurisdiction referred
to in Section 9(s)(i)(2) above, there is a change in the Currency Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Currency Exchange Rate prevailing on the date of payment, will
produce the amount of US Dollars which could have been purchased with the amount
of Judgment Currency stipulated in the judgment or judicial order at the
Currency Exchange Rate prevailing on the Judgment Conversion Date.

(iii) Any amount due from the Company under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Agreement or any other Transaction
Document.

(iv) For the purpose of this Agreement, “Currency Exchange Rate” means, in
relation to any amount of currency to be converted into US Dollars pursuant to
this Agreement or any other Transaction Document, the US dollar exchange rate as
published in the Wall Street Journal on the relevant date of calculation (it
being understood and agreed that where an amount is calculated with reference
to, or over, a period of time, the date of calculation shall be the final date
of such period of time).

[Signature Page Follows]

 

-35-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY: WILLBROS GROUP, INC. By:  

/s/ Robert R. Harl

Name:   Robert R. Harl Title:   President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS: Highbridge International LLC By:  

/s/ Adam J. Chill

Name:   Adam J. Chill Title:   Managing Director



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Steelhead Investments Ltd. By:  

/s/ J. Baker Gentry, Jr.

Name:   J. Baker Gentry, Jr. Title:   Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Ramius Master Fund, Ltd. By:  

/s/ Marc Baum

Name:   Marc Baum Title:   Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Portside Growth and Opportunity Fund By:  

/s/ Marc Baum

Name:   Marc Baum Title:   Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

SuttonBrook Capital Portfolio, LP By:  

/s/ Illegible

Name:   Brett Spector Title:   Authorized Person



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

UBS O’Connor LLC fbo O’Connor PIPES Corporate Strategies Master Limited By:  

/s/ Illegible

Name:   Title:  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Berggruen Holdings North America Ltd. By:  

/s/ Jared Bluestein

Name:   Jared Bluestein Title:   Director



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

GLG North American Opportunity Fund By:  

/s/ Simon White

Name:   Simon White Title:   Chief Operating Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Capital Ventures International By:  

/s/ Martin Kobinger

Name:   Martin Kobinger Title:   Investment Manager



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Lorimor Corporation By:  

/s/ Christian Roy

Name:   Christian Roy Title:   GLG Partners LP On Behalf of Lorimor Corporation



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Fort Mason Master, L.P. By:  

/s/ Dan German

Name:   Dan German Title:   Managing Member



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Whitebox Advisors Convertible Arbitrage Advisors LP By:  

/s/ Illegible

Name:   Title:  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

UBS O’Connor LLC fbo O’Connor Global Convertible Arbitrage Master Limited By:  

/s/ Illegible

Name:   Title:  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Hudson Bay Overseas Fund LTD By:  

/s/ Yoav Roth

Name:   Yoav Roth Title:   Principal and Portfolio Manager



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Grayson Ventures Limited By:  

/s/ Christian Roy

Name:   Christian Roy Title:   GLG Partners LP   On behalf of   Grayson Ventures
Ltd



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Laramie Trail Trust By:  

/s/ James Berman

Name:   James Berman Title:   Trustee



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Hudson Bay Fund LP By:  

/s/ Yoav Roth

Name:   Yoav Roth Title:   Principal and Portfolio Manager



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Ramius Fund III, Ltd. By:  

/s/ Marc Baum

Name:   Marc Baum Title:   Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

RCG Halifax Fund, Ltd. By:  

/s/ Marc Baum

Name:   Marc Baum Title:   Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Pandora Select Partners LP By:  

/s/ Jonathan Wood

Name:   Jonathan Wood Title:   Chief Financial Officer/Director



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

RCG Equity Market Neutral Master Fund, Ltd. By:  

/s/ Marc Baum

Name:   Marc Baum Title:   Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

UBS O’Connor LLC fbo O’Connor Global Convertible Arbitrage II Master Limited By:
 

/s/ Illegible

Name:  

Title:

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Fort Mason Partners, LP By:  

/s/ Dan German

Name:   Dan German Title:   Managing Member



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Form of Warrants* Exhibit B    Form of Registration Rights
Agreement** Exhibit C    Form of Irrevocable Transfer Agent Instructions***
Exhibit D-1    Form of Company US Counsel Opinion*** Exhibit D-2    Form of
Company Panama Counsel Opinion*** Exhibit E    Form of Secretary’s
Certificate*** Exhibit F    Form of Officer’s Certificate***

SCHEDULES***

 

Schedule of Buyers    Schedule 3(a)    Organization and Qualification Schedule
3(l)    Certain Changes Schedule 3(r)    Equity Capitalization Schedule 3(s)   
Indebtedness and Other Contracts Schedule 3(t)    Litigation Schedule 3(v)   
Employee Relations Schedule 3(aa)    Tax Status Schedule 3(bb)    Internal
Accounting and Disclosure Controls

--------------------------------------------------------------------------------

* See Exhibit 10.2 to this Current Report on Form 8-K

** See Exhibit 10.3 to this Current Report on Form 8-K

*** Omitted. The Company agrees to furnish supplementally a copy of any omitted
schedule or similar attachment to the Securities and Exchange Commission upon
its request.